In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                 NO. 09-12-00094-CV
                               _________________

            IN THE ESTATE OF FREDIA ARCENEAUX STERLING



                      On Appeal from the County Court at Law
                              Liberty County, Texas
                             Trial Cause No. P-10972


                            MEMORANDUM OPINION

      Michael Sterling filed a notice of appeal but failed to file a brief. On October 5,

2012, we notified the parties that the brief had not been filed and warned the appellant

that his failure to file a brief could result in a dismissal of the appeal for want of

prosecution. On October 29, 2012, we notified the parties that the appeal would be

submitted to the Court without oral argument. See Tex. R. App. P. 39.8. In the absence

of a brief assigning error for appellate review, we dismiss the appeal for want of

prosecution. Tex. R. App. P. 38.8(a)(1), 42.3(b). All pending motions are denied.




                                           1
      APPEAL DISMISSED.




                                              ________________________________
                                                       CHARLES KREGER
                                                            Justice


Submitted on November 19, 2012
Opinion Delivered December 20, 2012

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                          2